Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on June 30, 2022.  Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2022. Claims 1-11 are pending.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 is currently labeled as “Withdrawn” in the amendments filed June 30, 2022.  The examiner believes this was an error and will proceed to examine the claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. US 2022/0129832 A1 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both encompass shelving systems to be utilized in delivery vehicles for the intended purpose of improving parcel delivery.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, line 4 recites the phrase “a shifting mechanism”.  The specification states “FIGS. 15-22 illustrate the various ways the example storage structures described herein may be shifted and staged in a storage space using the shifting mechanisms and control systems described herein. Four design embodiments are presented in FIGS. 15-22, but additional designs are contemplated, and these designs are provided as non-limiting example aspects.”  Because multiple shifting mechanisms are disclosed but only one single shifting mechanism is claimed, the examiner is unable to ascertain what the claimed singular shifting mechanism entails.  The examiner suggests amending the claim to clearly state what the shifting mechanism entails.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 2-8 are rejected as being dependent on a rejected base claim.  

Regarding claim 9, line 4 recites the phrase “the storage structures are dynamically moved prior to each destination”.  The claim does not state how the storage structure would be able to determine a destination.  Because of this, the examiner is unable to ascertain the metes and bounds of the claim.      Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 10-11 are rejected as being dependent on a rejected base claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fu, CN 108032781A.

Regarding claim 1, Fu teaches a system for adjusting a position of one or more storage structures located within a storage space, the system comprising: 
a support surface; (Fu, see at least Page 3, ¶ 3 which states “As shown in FIGS. 1-10, a logistics vehicle includes a compartment 100, a storage box 200, and a drone 300. The storage box 200 can be used to store goods. The storage box 200 is installed in the compartment 100. In addition, there is a goods outlet in the storage box 200, and a delivery device is provided in the storage box 200. The delivery device can be used to transport goods to the entrance and exit of the goods. The drone 300 specifically includes a flight assembly and a gripping member that is used to drive the gripper to fly to the cargo doorway, and the gripper can be used to grip the cargo.”)
a shifting mechanism; (Fu, see at least Page 5, ¶ 9 which states “Based on the above structure, during the unloading, the lifting mechanism 70 in the carriage 100 can drive the pushing plate 220 at the bottom of the storage box 200 up and down, and during the upward movement of the pushing plate 220, the pushing plate 220 can move the goods from bottom to top. After being pushed to the entrance of the goods, after the drone 300 takes the first floor of the goods entrance and exit, the jacking mechanism 70 can continue to drive the pushing board 220 upward so that the second floor goods can protrude from the goods entrance and exit, and the drone 300 can then The next step of unloading operation can be carried out. In this way, the goods in the storage box 200 can be sequentially accessed from the goods to facilitate the unloading of the goods.”) and 
a plurality of storage structures movable along the support surface using the shifting mechanism, wherein each of the storage structures is adapted to engage and support one or more shelves. (Fu, see at least Page 5, ¶ 4 which states “The storage box 200 includes a plurality of conveying frames 290, a first conveying mechanism 260, a second conveying mechanism 250, a third conveying mechanism 270, and a fourth conveying mechanism 280. The inside of the box is formed into a receiving area 240 and a dispatch area 230. The article area 240 is provided with a pickup port, the dispatch area 230 is provided with a dispatch port, the pickup port is communicated with the dispatch port, a plurality of transport frames 290 are provided in the dispatch area 230, and the bottom of the dispatch area 240 is dispatched The bottom of the piece area 230 is communicated; the first conveying mechanism 260 is used for sequentially conveying the plurality of conveying frames 290 to the dispatch mouth; the second conveying mechanism 250 is used for conveying the delivery frame 290 of the dispatch mouth to the pickup mouth; The third conveying mechanism 270 is used to convey the delivery frame 290 to the receiving area 240. The fourth conveying mechanism 280 is used to drive the conveying frame 290 at the bottom of the receiving area 240 to the bottom of the dispatch area 230. Based on this structure, the receiving and dispatching ports can jointly form the above-mentioned goods entrances and exits.”)

Regarding claim 2, Fu teaches a system for adjusting a position of one or more storage structures located within a storage space, wherein the shifting mechanism comprises a plurality of rollers that are powered by actuators to provide rotational movement. (Fu, see at least Page 5, ¶ 3 which states “Further, in the present embodiment, the driving section 111 is provided with a plurality of rollers, so that the plurality of rollers are arranged along the length of the dwelling section 112, and the rollers can be roller-cooperated with the bottom end of the storage box 200 to guide the storage box 200. Move to stop section 112. In this way, the storage box 200 can be driven along the guide rails 110 by external force, so that the storage box 200 can be rolled and matched with the roller, thereby saving time and labor. Of course, the above-mentioned one wheel may be an electric driving wheel. When the electric driving wheel is started, the storage box 200 can be driven to move, and the operation is more convenient.”)
Regarding claim 3, Fu teaches a system for adjusting a position of one or more storage structures located within a storage space, wherein each storage structure includes a base with a bottom surface, and wherein the plurality of storage structures are supported on the rollers by their respective bases. (Fu, see at least Page 5, ¶ 3 which states “Further, in the present embodiment, the driving section 111 is provided with a plurality of rollers, so that the plurality of rollers are arranged along the length of the dwelling section 112, and the rollers can be roller-cooperated with the bottom end of the storage box 200 to guide the storage box 200. Move to stop section 112. In this way, the storage box 200 can be driven along the guide rails 110 by external force, so that the storage box 200 can be rolled and matched with the roller, thereby saving time and labor. Of course, the above-mentioned one wheel may be an electric driving wheel. When the electric driving wheel is started, the storage box 200 can be driven to move, and the operation is more convenient.”)

Regarding claim 4, Fu teaches a system for adjusting a position of one or more storage structures located within a storage space, wherein the shifting mechanism comprises a mechanical shifting assembly adapted to engage and move one of the plurality of storage structures in at least one direction. (Fu, see at least Page 5, ¶ 4 which states “The storage box 200 includes a plurality of conveying frames 290, a first conveying mechanism 260, a second conveying mechanism 250, a third conveying mechanism 270, and a fourth conveying mechanism 280. The inside of the box is formed into a receiving area 240 and a dispatch area 230. The article area 240 is provided with a pickup port, the dispatch area 230 is provided with a dispatch port, the pickup port is communicated with the dispatch port, a plurality of transport frames 290 are provided in the dispatch area 230, and the bottom of the dispatch area 240 is dispatched The bottom of the piece area 230 is communicated; the first conveying mechanism 260 is used for sequentially conveying the plurality of conveying frames 290 to the dispatch mouth; the second conveying mechanism 250 is used for conveying the delivery frame 290 of the dispatch mouth to the pickup mouth; The third conveying mechanism 270 is used to convey the delivery frame 290 to the receiving area 240. The fourth conveying mechanism 280 is used to drive the conveying frame 290 at the bottom of the receiving area 240 to the bottom of the dispatch area 230. Based on this structure, the receiving and dispatching ports can jointly form the above-mentioned goods entrances and exits.”)

Regarding claim 5, Fu teaches a system for adjusting a position of one or more storage structures located within a storage space, wherein the mechanical shifting assembly comprises at least one actuator, at least one engaging component adapted to engage with the one of the plurality of storage structures, and a one-way retaining mechanism. (Fu, see at least Page 5, ¶ 4 which states “The storage box 200 includes a plurality of conveying frames 290, a first conveying mechanism 260, a second conveying mechanism 250, a third conveying mechanism 270, and a fourth conveying mechanism 280. The inside of the box is formed into a receiving area 240 and a dispatch area 230. The article area 240 is provided with a pickup port, the dispatch area 230 is provided with a dispatch port, the pickup port is communicated with the dispatch port, a plurality of transport frames 290 are provided in the dispatch area 230, and the bottom of the dispatch area 240 is dispatched The bottom of the piece area 230 is communicated; the first conveying mechanism 260 is used for sequentially conveying the plurality of conveying frames 290 to the dispatch mouth; the second conveying mechanism 250 is used for conveying the delivery frame 290 of the dispatch mouth to the pickup mouth; The third conveying mechanism 270 is used to convey the delivery frame 290 to the receiving area 240. The fourth conveying mechanism 280 is used to drive the conveying frame 290 at the bottom of the receiving area 240 to the bottom of the dispatch area 230. Based on this structure, the receiving and dispatching ports can jointly form the above-mentioned goods entrances and exits.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu, CN 108032781 A.

Regarding claim 6, Fu teaches a system for adjusting a position of one or more storage structures located within a storage space.  Fu does not specifically teach the following.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the plurality of storage structures each include a plurality of removable shelves upon which one or more parcels are placed for delivery as removeable shelves would be necessary for replacement purposes and longevity.  Therefore, the claim limitation is not of patentable distinction.    

Regarding claim 8, Fu teaches a system for adjusting a position of one or more storage structures located within a storage space. Fu does not specifically teach the following.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the storage structures are dynamically rearranged within the storage space based on a delivery route of a delivery vehicle in which the storage space is located as the moveable shelves would need to be rearranges at each destination by the driver to obtain the necessary parcel as the corresponding destination.  Therefore, the claim limitation is not of patentable distinction.      

Regarding claim 10, Fu teaches a system for adjusting a position of one or more storage structures located within a storage space. Fu does not specifically teach the following.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that a plurality of parcels are loaded onto the storage structures prior to the storage structures being loaded onto a delivery vehicle, each of the plurality of parcels comprising a label comprising a unique identifying code that is scanned prior to loading and dynamically updated throughout the delivery process to reflect a location of each parcel in the storage space.  This does not differ from convention parcel delivery and is only implemented by the current system.  Therefore, the claim limitation is not of patentable distinction.      

Regarding claim 11, Fu teaches a system for adjusting a position of one or more storage structures located within a storage space. Fu does not specifically teach the following.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the system further comprises a retainer that restricts the storage structures from moving in at least one direction in the storage space.  A retainer would be necessary to ensure that the parcels do not shift, spill or fall during transit.  Therefore, the claim limitation is not of patentable distinction.       

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu, CN 108032781 A in view of Siegler, DE 102006025876 A1.

Regarding claim 9, Fu teaches a system for adjusting a position of one or more storage structures located within a storage space. Fu does not specifically teach the following.  However, Siegler teaches that wherein the storage structures are dynamically moved prior to each destination on the delivery route being reached so that at least one parcel corresponding to the destination is positioned at one or more of a rear entry of the delivery vehicle for retrieval or at a bulkhead of the delivery vehicle for retrieval. (Siegler, see at least ¶ [0009] which states “1 shows a vehicle no. 1 with a decoupleable container no. 2 which is equipped with a horizontal storage system FIG. The container can be used for loading, e.g. B. by automatic storage systems such as stacker cranes, parked at a loading ramp provided for this purpose and loaded by the rotation of the horizontal system in cycles. Loading is coordinated by a warehouse management system in such a way that the driver can remove the goods in a targeted and optimized manner at a later point in time. Depending on the application, goods can be removed from the side, from behind or directly through the driver's cab. After the goods have been removed, the storage system can already make the following item available again in the desired removal opening during the goods delivery time.”) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fu with those of Siegler as both seek to make the delivery of goods simpler, safer and more effective. (Siegler, ¶ [0004]) as well as to combine prior art elements according to known methods to yield predictable results.

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph as well as if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668